MEMORANDUM **
Joginder Singh, a native and citizen of India, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen his deportation proceedings. We review for abuse of discretion, see Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s second motion to reopen because it was numerically barred, see 8 C.F.R. § 1003.2(c)(2), and filed six years after the applicable deadline, see id. Accordingly, the agency’s refusal to reopen Singh’s deportation proceedings was not “arbitrary, irrational or contrary to law.” See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002).
We do not consider Singh’s contention that his motion to reopen was based on lack of proper service and, therefore, not subject to the time and numerical limitations because this contention was already considered in his prior petition for review in Singh v. Gonzales, No. 01-71750 (9th Cir. Mar. 21, 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.